DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see pages 9-14 of the Applicant’s Remarks, filed on 04 August 2022, with respect to amended independent Claims 1 and 12, have been fully considered and are persuasive.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	
	In the Amendment filed 04 August 2022, it appears that a few minor informalities remain after Applicant amended the limitations when aiming to overcome the prior art rejection(s) and the 35 U.S.C. § 112(f) Claim Interpretation. Therefore, please amend Claims 8-9,11-12, and 15-17 as follows:
	
	In Claim 8, last line of the claim, please replace “a pixel array” with - - the pixel array - - .
	In Claim 9, last line of the claim, please replace “a pixel array” with - - the pixel array - - .
	In Claim 11, lines 1-2 of the claim, please replace “the pixel array of the pixel array” with - - the pixel array - - .
	In Claim 12, line 13 of the claim, please replace “the reflectivity parameter” with - - a reflectivity parameter - - .
In Claim 15, lines 1-2 of the claim, please replace “a pixel array of the pixel array” with - - the pixel array - - .
In Claim 16, last two lines of the claim, please replace “a pixel array of the pixel array” with - - the pixel array - - .
In Claim 17, last line of the claim, please replace “a pixel array of the pixel array” with - - the pixel array - - .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record (Barna, US 6,452,666 B1; Wang, US 2017/0353707 A1) fails to anticipate or fairly suggest the amended limitations in conjunction with the remaining claim limitations of amended independent Claims 1 and 12.
Dependent Claims 2-11 and 13-18 are allowed by virtue of their dependencies to the above allowable Claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482      

/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482